Citation Nr: 1821420	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  18-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959 and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that as a result of his in-service noise exposure as a lineman, he suffers from bilateral hearing loss and tinnitus.  Specifically, the Veteran contends that he has been dealing with ringing in his ears since his service in the Army.  The Veteran also contends that his hearing loss was due to his noise exposure during service without the use of hearing protection.  See October 2014 Statement in Support of Claim.  

In an April 2015 VA examination report for hearing loss and tinnitus, based on the audiological findings, the Veteran has impaired hearing for VA purposes.  However, the VA examiner opined that the Veteran's bilateral hearing loss is less likely than not related to service.  The VA examiner's rationale was based a finding that the Veteran had excellent hearing at separation from service.  

With regards to the Veteran's tinnitus, the VA examiner opined the Veteran's tinnitus is less likely than not related to the Veteran's service.  The VA examiner's rationale was that the Veteran reported his tinnitus had on onset in the last five to six years.

In a January 2018 VA medical addendum, the same VA examiner noted that the Veteran did not have any hearing tests during his first period of active duty.  He only had whisper tests.  Based on this second period of active duty, the VA examiner noted that the Veteran's hearing tests reflect hearing within normal limits.  Again, the VA examiner opined that based on the Veteran's normal hearing during service, the Veteran's current bilateral hearing loss is less likely than not related to his military noise exposure.  

With respect to the Veteran's tinnitus, the VA examiner again noted that the Veteran's tinnitus had his onset in 2000.  Given that the onset of tinnitus was almost 45 years post his military service, the VA examiner opined that the Veteran's tinnitus is less likely than not related to his military service. 

Upon review of the VA medical opinions, the Board finds that these opinions are inadequate for the following reasons. 

With respect to the Veteran's bilateral hearing loss, the Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current hearing disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Thus, an opinion based solely on the lack of hearing loss on separation is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

Furthermore, the Veteran's representative contends that the Veteran's audiological findings have not been converted from American Standards Association (ASA) to ISO (International Organization for Standardization) units.  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to January 1, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  

Here, the Veteran's November 1961 and July 1962 audiograms are presumed to be tested in ASA units.  The Board notes that the April 2015 VA examiner did not convert the Veteran's in-service audiological examinations prior to January 1, 1967 into ISO units, and those noted as ASA.  After converting the Veteran's November 1961 scores to the ISO units, at 2000 hertz the Veteran's left ear is measured at 25 decibels and at 4000 hertz the Veteran's right ear is at 25 decibels.  All other threshold shifts are between 15 to 20 decibels.  Thus, although the Veteran's converted audiogram results do not meet the requirements for impaired hearing, threshold levels higher than 20 decibels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

After converting July 1962 scores to ISO units, any shifts in-service from entrance to separation are not significant threshold shifts and to not meet the requirements of impaired hearing under VA regulations.  

Therefore, an addendum opinion is required that considers the Veteran's converted ISO hearing results and that is not based solely on the lack that hearing loss at separation.  As here, the Veteran's converted November 1961 hearing results, although not meeting the requirements for impaired hearing, demonstrate threshold levels higher than 20 decibels, which may indicate some degree of hearing loss.  Give such, an addendum opinion is necessary.

Additionally, with respect to the Veteran's tinnitus, the VA examiner again noted that Veteran's tinnitus had an onset in 2000.  However, the Veteran has stated on at least two occasions that his tinnitus began during service.  Consequently, a medical opinion based upon an inaccurate factual premise has no probative value, and thus an addendum opinion as to whether the Veteran's tinnitus is related to his active duty is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an additional medical opinion from a different qualified examiner for the Veteran's bilateral hearing loss.  If possible, the examiner should be an otolaryngologist, but if one is not available, please note this.  The Veteran's entire claims file, to include a copy of this REMAND, must be provided to the VA examiner.  

All tests and studies deemed appropriate by the examiner must be conducted.  After performing any required tests, if necessary, and reviewing the entire record, the examiner should provide an opinion responding to the following question:

Whether it is at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during active service?

In offering this opinion, the VA examiner must convert the in-service November 1961 and July 1962 audiograms from ASA standard to ISO units AND indicate in the report that the conversions have been made and reconsidered.

The examiner MUST ACKNOWLEDGE AND DISCUSS THE VETERAN'S LAY REPORTS AS TO THE ONSET OF HIS HEARING PROBLEMS.  S/HE should outline that history in the report.  

The examiner must consider the Veteran's contention that, while on active duty, he did not wear any hearing protection while being exposed to loud noises.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

2.  Obtain an additional medical opinion from a different qualified examiner for the Veteran's tinnitus.  If possible, the examiner should be an otolaryngologist, but if one is not available, please note this.  The Veteran's entire claims file, to include a copy of this REMAND, must be provided to the VA examiner.  

Whether it is at least as likely as not (50 percent or higher degree of probability) that any tinnitus is related to acoustic trauma during active service?

In offering this opinion, the VA examiner is asked to discuss the Veteran's lay reports that his tinnitus had an onset during service. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

3. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

